Case 2:17-cv-11061-MCA-JAD Document 79 Filed 02/10/20 Page 1 of 1 PageID: 715




   August W. Heckman III
   Partner
   +1.609.919.6696
   august.heckman@morganlewis.com



   February 10, 2020

   VIA ECF

   Hon. Joseph A. Dickson, U.S.M.J.
   United States District Court
   District of New Jersey
   Martin Luther King Building & U.S. Courthouse
   50 Walnut Street
   Newark, NJ 07101

   Re:     Chang v. The Bank of New York Mellon Corporation, et al.
           Case 2:17-cv-11061-MCA-JAD

   Dear Judge Dickson:

   We represent Defendants in the above-referenced matter. Pursuant to the Court’s January
   10 Order, we write to request costs in connection with Plaintiff’s request for supplemental
   ESI discovery (“Plaintiff’s Request”). Per the Order, Defendants searched the data for three
   custodians for the months of July and August 2017. This search yielded 932 documents, 95
   of which (or 10.2%) were responsive and produced to Plaintiff’s counsel on February 10,
   2020.

   It bears noting that none of the additional documents alter any of the facts known in the
   record. The total cost of this additional ESI was $8,669.00. This includes collection and
   hosting costs ($1,444.00), as well as attorney review and production costs ($7,225.00)
   (attorney review time is at the low end of the estimate – actual costs incurred will be higher).
   To date, Defendants have incurred more than $326,272.77 on ESI-related costs (not
   including attorneys’ fees for review) in response to Plaintiff’s ever-expanding and
   increasingly broad discovery requests.

   Accordingly, Defendants respectfully request that Plaintiff share in these latest ESI-related
   costs for the reasons set forth in Defendants’ prior correspondence with the Court (see, e.g.
   Dkt. No. 71) and be ordered to reimburse Defendants $8,669.00. We appreciate the Court’s
   consideration of this matter.

   Sincerely yours,
   /s/ August W. Heckman III
   August W. Heckman III

                                                   Morgan, Lewis & Bockius                LLP

                                                   502 Carnegie Center
                                                   Princeton, NJ 08540-6241                          +1.609.919.6600
                                                   United States                                     +1.609.919.6701

                                                   A Pennsylvania Limited Liability Partnership | Steven M. Cohen, Partner-in-Charge
